 198DECISIONSOF NATIONALLABOR RELATIONS BOARDYale-NewHaven Hospital,Employer-Petitioner andDistrict 1199,NationalUnion of Hospital andHealthCareEmployees,RWDSU, AFL-CIO.Case 1-RM-926July 17, 1975DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MURPHY ANDMEMBERS JENKINS ANDKENNEDYUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer S. AnthonyDiCiero of the National Labor Relations Board. Fol-lowing the close of the hearing, the Regional Direc-tor for Region 1 transferred this case to the Board fordecision. Thereafter, the Employer-Petitioner filed abrief and an appendix.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in the operation of anonprofit general hospital in New Haven, Connecti-cut. The Employer had gross annual revenues in ex-cess of $60 million and annually receives $50,000worth of goods from outside the State of Connecti-cut.We find that the Employeris engaged in com-merce and that it will effectuate the purposes of theAct to assert jurisdiction herein.'2.District 1199 and the Intervenor Z are labor or-ganizations within the meaning of the Act who claimto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Employer filed the instant petition for aniDistrict 1199'smotion to dismiss the present petition"because the bar-gaininghistory . . .justifies that the[Board] permit the Connecticut StateBoard"to process its petitionfor a unit of the Employer's building servicedepartment employees filed prior to the enactmentof P.L 93-360, whichadded Sec.2(14) to theAct, is denied.Such a unit is on its face at variancewith the policies enunciatedby Congressin the NationalLaborRelationsAct.Brookhaven MemorialHospital,214 NLRB No. 159 (1974);Nathan andMiriam Barnert MemorialHospitalAssociation, d/b/a/ BarnertMemorialHospitalCenter,217 NLRB No. 132 (1975);Newington Children's Hospital,217 NLRB No. 134 (1975).2International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local 443,was allowed to intervene.election in a unit,which coincided with District1199's demand for recognition, limited to about 150employees in the building service department. How-ever,-at the hearing the Employer expandedits unitrequest to incude about 800 service and maintenanceemployees in several departments throughout thehospital. The Employer would exclude all registerednurses(RN's), licensed practicalnurses(LPN's), andtechnical employees on the ground that they are"professionaltype" employees. The Employer, inagreementwith District 1199, would exclude employ-ees inthe dietary department because they are al-ready represented by District 1199 in a separate unitpursuant to a certification from the State of Connect-icut.The record shows that the unit in which District1199 demanded recognition constitutes only a smallportion of all service and maintenance employeesand is clearly an inappropriate unit. District 1199contends that employees in the building service de-partment constitute an appropriate unit and that theBoard should not direct an election in the unit re-quested by the Employer. District 1199 did not ex-pressdisagreementwith excluding the RN's, LPN's,and technicals. The Intervenor contends that a unitofmaintenancedepartment employees is appropri-ate.There is no history of collective bargaining forthe unit of employees requested by the Employer.The record shows that the Employer has a uniformpersonnel policy applicable to all employees which iscentrally administered by the personnel office. Allemployees generally work under the same terms andconditions of employment and receive the same va-cations,holidays, and leave benefits. The Employerhas a uniform pension and insurance plan, and thelatter includes life and health and accidentinsurancefor all employees. The Employer has a standard sal-ary andwagescale for all service and maintenanceemployees and a uniform method for periodic re-views for meritincreases.The Employer has a uni-form grievance procedure for all employees. All em-ployeessharevariousfacilitiesincommonthroughout the hospital, such as the employee lockerrooms,lounges,and cafeteria.The various service classifications sought to be in-cluded in the unit, such as clerks, maids, porters, or-derlies, etc., are employed in several departments,and there is daily contact among the employeesthroughout the entire hospital complex. These em-ployees perform primarily manual and routine jobfunctions. Job vacancies are posted throughout thehospital and are open to bid by all qualified employ-ees. There is evidence of transfer by employees fromone department to another and in such cases there isno loss of "credit for the years of experience . . . for219 NLRB No. 37 YALE-NEW HAVEN HOSPITAL199fringe benefit purposes."InNewington Children's Hospital, supra,3we statedthat a "service andmaintenanceunit ina service in-dustry is the analogue to the plantwide productionand maintenance unit in the industrial sector, and assuch is the classic appropriate unit." So it is here.However, in this case, because of a separate bargain-ing history pursuant to a State Board certificationand the parties' agreement to exclude them, we shallexclude the dietary employees from the unit foundappropriate herein.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:All service and maintenance employees, ex-cluding dietary employees, business office cleri-cals, registerednurses, licensed practicalnurses,technicalemployees,managerialemployees,3SeeBarnertMemorial Hospital Center,supra.professional employees, guards and supervisorsas defined in the Act.[Direction of Election a andExcelsiorfootnote om-itted from publication.]MEMBER KENNEDY,dissenting:For the reasons set forth in my dissent inBarnertMemorialHospitalCenter,217NLRB No. 132(1975), I also dissent in this case. I would not findappropriate a service and maintenance unit whichexcludes technical employees and licensed practicalnurses, but rather I would find the appropriate unitto be all service and maintenance employees includ-ing technical employees and licensed practical nurs-es,but excluding business office clericals and allother employees.° As the Intervenor has stated that it does not desire to participate in anelection in the unit herein found appropriate,itwill not be placed on theballot.As District 1199 has not withdrawn its request for recognition ofemployees in the unit found appropriate,itwill be placed on the ballot. Itmay, however,withdraw from the election if it so desires,upon writtennotice to the Regional Director and the Employer with 10 days disclaimingrepresentation interest of the employees in the unit found appropriate. SeeSec. 102.69(a) of the Board'sRules and Regulations